DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 11-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin (US 20070128708) in view of Joo (US 20130089931) and in view of Altrogge (US 20120087841) and/or Evans (US 20090053813).
	With respect to claims 1, 12, 18 and 19, Gamelin discloses a device for applying an electric field to a suspension of cells comprising at least one chamber (Figure 1:10).  The chamber includes at least two electrodes (Figure 1:11) and at least one separating element (Figure 1:12) which is movable between two terminal points within the chamber.  The separating element separates the chamber into two segments.  A first 
[AltContent: textbox (Common second
electrodes)][AltContent: textbox (First electrode in 
first segment)][AltContent: textbox (First electrode in 
second segment)][AltContent: ]
[AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    463
    91
    media_image1.png
    Greyscale

Gamelin additionally teaches in at least paragraphs [0011] and [0013] that each of the plurality of electrodes are individually addressable, and therefore the first and second segments within which the electrodes reside are individually addressable (“the present invention chamber comprises a multiplicity of individually addressable electrodes”; “Each electrode plate can be individually addressable with an electric pulse sufficient to electroporate biological cells and vesicles lying in solution between any of the cathode and anode electrode plate pairs”).  Gamelin, however, appears to show that the chamber 10 is formed by a single component having a single recess, as opposed to two components that are attached to each other and each have aligned recesses.

	Before the effective filing date of the claimed invention, it would have been obvious to construct the body of the Gamelin chamber using first and second components that each have recesses that are aligned and attached, as opposed to a single component having a single recess.  As evidenced by Joo, electroporation chambers made using a two-component construction allows for the simple insertion of electrodes and a dividing member into the recesses.  Those of ordinary skill would have recognized the one-piece configuration of Gamelin to be an obvious variant of the two-piece configuration of Joo.  It has been held that making an integral component separable (and vice versa) is generally prima facie obvious, especially when the modification does not substantially affect device functionality.  See MPEP 2144.04.
[AltContent: textbox (First and second components
joined to form chamber)][AltContent: textbox (Second component)][AltContent: textbox (First component)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    463
    91
    media_image1.png
    Greyscale



[AltContent: rect][AltContent: textbox (First and second components
joined to form chamber)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First component)][AltContent: textbox (Second component)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: rect][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    463
    91
    media_image1.png
    Greyscale

	The combination of Gamelin with Joo, however, still differs from Applicant’s claimed invention because Gamelin does not expressly state that at least one second electrode is concurrently common to both of the two segments.  
	Altrogge discloses a device for applying an electric field to a suspension of cells, cell derivatives, organelles, sub-cellular particles and/or vesicles.  The device includes at least one chamber (Figure 2:1) that includes at least two segments (Figure 2:2).  Each segment comprises at least one first electrode (Figure 2:3) and at least one second electrode (Figure 2:4).  Altrogge teaches in at least paragraphs [0060]-[0063] that the second electrode is concurrently common to the at least two segments.  Altrogge teaches that the electrodes may be segmented (see Fig. 8) or unsegmented (see Fig. 7).  More specifically, the unsegmented electrodes 32 of Fig. 7 are solid columns that have a round peripheral surface that is between and in communication with neighboring segments.  The segmented electrodes 40 of Fig. 8 are divided into two segment electrodes 41 that are inserted into respective segments.  
Evans discloses a device for applying an electric field to a suspension of cells, cell derivatives, organelles, sub-cellular particles and/or vesicles.  The device includes at least one chamber (see Fig. 2) that includes at least two segments (Figure 3:“wells”).  
Before the effective filing date of the claimed invention, it would have been obvious to construct the Gamelin device so that at least one of the second electrodes is concurrently common to both of the two segments.  Altrogge states in at least paragraph [0012] that this simplifies device construction by reducing the number of required electrodes (“The active volume of the separate reaction spaces at the given dimensions of the container are maximized by means of the reduction of the number of electrodes…Thanks to the reduced number of electrodes, material can further be saved and the outlay on apparatus on the sides of the voltage pulse generator and the contacting device can be reduced considerably. Furthermore, the outlay in the production of the mould is reduced in the case of the production of the container according to the invention in the injection moulding process”).  Furthermore, Evans teaches in paragraphs [0101] and [0107] that the provision of an electrode that is concurrently common to multiple segments/wells is useful because it allows multiple samples to be exposed to the same stimulus in parallel. 


With respect to claims 8 and 9, Gamelin, Joo and Altrogge/Evans disclose discloses the combination as described above.  Although it is unclear if the Gamelin electrodes are “segmented”, Gamelin shows that they are arranged in series along the length of the chamber, which is either the same as a “segmented” electrode or functionally equivalent to a “segmented” electrode.  Regardless, it is has been held that alternating between separated and integral configurations is prima facie obvious, absent a showing of criticality, especially when such modifications produce a negligible or otherwise predictable result.

With respect to claim 11, Gamelin, Joo and Altrogge/Evans disclose the combination as described above.  The modified Gamelin components would be identical and display rotational symmetry by virtue of being rectangular in shape.



	With respect to claim 16, Gamelin, Joo and Altrogge/Evans disclose the combination as described above.  It would have been obvious to ensure that the Gamelin contact points are connected to each electrode via a conductive area, especially given that the purpose of the conductive area is to allow electrical communication between a contact point and an associated electrode.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin (US 20070128708) in view of Joo (US 20130089931) and in view of Altrogge (US 20120087841) and/or Evans (US 20090053813) as applied to claim 2, and further in view of Sugihara (US 5563067).
	With respect to claims 3 and 4, Gamelin, Joo and Altrogge/Evans disclose the combination as described above, however do not appear to teach that electrodes are connected to contact points using conductive areas that are overmolded or filled with an electrically conductive material.
	Sugihara discloses a device for applying an electric filed to a suspension of cells comprising at least one chamber (Figure 2:6) having a plurality of electrodes (Fig. 3:11) disposed therein.  The electrodes are each connected to contact points (Figure 3:7) using electrically conductive material (Figure 4:12) that is filled into a gap between a 
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the electrodes described by Gamelin are provided within the base member and connected to contact points using an electrically conductive material that is filled into a pit or hole.  As evidenced by Sugihara, it is well known in the art to use electrically conductive patterns to link electrodes to peripherally-arranged contact points, wherein the conductive patterns are filled into voids formed within a substrate. Sugihara states that this is accomplished using common micromachining techniques.  One of ordinary skill would have naturally been interested in applying available methods for linking electrodes to an external power source, including the electrically conductive materials and contact points taught by Sugihara.

	With respect to claim 5, Gamelin, Joo and Sugihara disclose the combination as described above.  Sugihara additionally states that the base member may be a printed circuit board in at least column 3, lines 7-23 and column 4, lines 39-48.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gamelin (US 20070128708) in view of Joo (US 20130089931) and in view of Altrogge (US 20120087841) and/or Evans (US 20090053813)as applied to claim 1, and further in view of Dzekunov (US 20030073238).

Dzekunov discloses a device for applying an electric field to a cell suspension, wherein the device includes at least one chamber and at least two electrodes.  See Fig. 12.  The device is configured as a flow cell to permit the continuous flow of liquid therethrough to improve electroporation efficiency.  Dzekunov indicates in at least paragraphs [0036], [0057] and [0191] that this continuous flow system is especially suited for processing large volumes of sample while using a high or repetitive electric charge.  Dzekunov additionally shows the state of the art regarding using a gasket (Figure 16:35) as a sealing inlay that extends along the length of a chamber.  Dzekunov teaches that the gasket is configured as a compressible seal that defines the shape and height of channels formed through the chamber.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the modified Gamelin device with a compressible seal to improve the attachment of the first component to the second component when forming the chamber.  Gaskets are considered to be well known in the art as means for creating a fluid-tight seal when two structures are pressed together.  Dzekunov, in particular, teaches that compressible gaskets perform an art-recognized function and are readily incorporated into electroporation devices.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  See MPEP 2143.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6, 8, 9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,336,996. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,336,996 contain similar limitations relating to a device for applying an electric field to a suspension of cells, cell derivatives, organelles, sub-cellular particles and/or vesicles.  The claims of U.S. Pat. No. 10,336,996 describe the use of a chamber that is divided into two segments, wherein each segment includes at least one electrode.  The claims of U.S. Pat. No. 10,336,996 further require that a second electrode is common to both of the two segments, and that the chamber includes first and second ports provided on opposite ends.



Response to Arguments
Applicant's arguments filed 23 November 2021 with respect to the rejections of claims 1-6, 8, 9, 11-16, 18 and 19 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not disclose the claimed electrode configuration – i.e. the first electrode is a segmented electrode comprising at least two segment electrodes and the second electrode is a single unsegmented electrode.  However, Altrogge teaches that the electrodes may be segmented (see Fig. 8) or unsegmented (see Fig. 7).  More specifically, the unsegmented electrodes 32 of Fig. 7 are solid columns that have a round peripheral surface that is between and in communication with neighboring segments.  The segmented electrodes 40 of Fig. 8 are divided into two segment electrodes 41 that are inserted into respective segments.  Altrogge teaches that both types of electrodes function according to a known and predictable operation, and that an electric field is applied to cells in each chamber in essentially the same way regardless of whether the electrodes are segmented. Accordingly, it is well within the ability of one of ordinary skill to use any combination of segmented and/or unsegmented electrodes when practicing the system of Gamelin.

Allowable Subject Matter
Claim 17 is allowable over the prior art, but remains rejected according to the double patenting rejection above.  
The prior art does not teach a device for applying electric fields comprising a chamber having at least two segments, a first electrode that is one segment electrode of 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799